Citation Nr: 9904237	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-46 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether or not the appellant has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for seizures and nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The appellant had active duty for training from November 1978 
to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

For clarification purposes, the Board will detail the 
procedural history of this appeal.  In July 1992 the 
appellant filed a claim for service connection for seizures 
and a nervous condition.  A January 1993 rating decision  the 
RO denied service connection for seizures and a nervous 
condition, finding that the appellant's seizure disorder, 
mixed type with situational depression, mild mental 
retardation, and borderline personality traits, existed prior 
to entry and were not aggravated therein.  In April 1993 the 
RO notified the appellant that her claim for disabilities had 
been denied and also notified her of her procedural and 
appeal rights.  The record reflects that the appellant did 
not file a timely notice of disagreement, hence the January 
1993 decision became final.  

In an August 1994 letter the RO notified the appellant that 
her claim for service connection for seizures and nervous 
condition had been denied and that she could reopen her claim 
at any time by submitting new and material evidence.  She was 
furnished her appellate rights.  The appellant's notice of 
disagreement with the August 1994 decision (in the form of a 
letter sent to the office of Senator Strom Thurmond) was 
received by the RO January 1995.  A statement of the case, 
which considered the claim for service connection for 
seizures and a nervous disorder on the merits, was mailed to 
the appellant in March 1995 and remailed in April 1995.  As 
noted in the Introduction Section of the November 1997 remand 
the appellant's substantive appeal was received in April 
1995.  (The Board notes that the RO in the supplemental 
statement of the case (SSOC) of September 1998 questioned the 
Board's finding of an April 1995 substantive appeal so the 
Board is pointing out that it accepted the VA Form 21-4138, 
received on April 24, 1995, as a timely substantive appeal.)  

The RO in a rating action of January 1996 found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for seizures and a nervous disorder.  
In a January 1996 letter it informed the appellant of this 
action and furnished appellate rights.  Then in a rating 
action of February 1996 the RO, without mentioning the prior 
final denial or indicating that there was new and material 
evidence, denied service connection for seizures on the 
merits.  It furnished notice of this action to the appellant 
and furnished appellate rights.  Then in a rating action of 
May 1996 the RO, without mentioning the prior final denial or 
indicating that there was new and material evidence, again 
denied service connection for a seizure disorder on the 
merits.  It notified the appellant of this action and 
furnished appellate rights.  In September 1996 the veteran's 
representative filed what was accepted by the RO as a 
"notice of disagreement".  The RO in September 1996 issued 
what it called a "statement of the case" on the issue of 
service connection for seizures on the merits.  In September 
1996, the appellant filed a blank VA Form 9 which the RO 
accepted as a substantive appeal.  The appellant then 
testified at a hearing before a local hearing officer in 
March 1997.  The RO in March 1997 issued a "supplemental 
statement of the case" on the issue of entitlement to 
service connection for seizures on the merits.  The case then 
came before the Board.

Then the Board in November 1997 remanded the case, noting 
that the issue on appeal is whether new and material evidence 
has been submitted to reopen the claim of service connection 
for seizures and a nervous condition.  The Board found that 
because the appellant was not given adequate notice that the 
issue on appeal is new and material evidence, a remand was 
warranted for the RO to issue an appropriate supplemental 
statement of the case so that the appellant would not be 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


REMAND

In the November 1997 remand, the Board noted that a review of 
the record showed that the appellant was seeking to reopen 
her claim of entitlement to service connection for seizures 
and nervous condition.  Before the Board could render a 
decision, however, the issue had to first be properly 
adjudicated by the RO.  The RO was directed to review the 
appellant's record and determine whether or not the evidence 
presented since the last final denial, regardless of its 
basis, was new and material, pursuant to Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

In the September 1998 SSOC the RO determined that new and 
material evidence, adequate to reopen the claim for service 
connection for seizures and nervous condition, had not been 
submitted.  The RO indicated under the Reasons and Bases 
portion of the SSOC, that there was "no reasonable 
possibility that the new evidence submitted in connection 
with the current claim would change" the previous decision.  

Since the November 1997 remand, there has been a recent 
Circuit Court decision which revised the standard to be used 
in determining whether such evidence is material.  The 
"reasonable possibility" analysis is no longer permitted, 
rather the materiality of the evidence must be considered 
pursuant to 38 C.F.R. § 3.156.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge the U.S. Court of Appeals for the 
Federal Circuit found that the Court of Veterans Appeals' 
test for new and material evidence outlined in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) was improper.  The Circuit 
Court held that for new evidence to be considered material, 
it was not necessary that there be a "reasonable 
possibility" that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome.  Rather, the new evidence merely had to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that in light of Hodge, and because the RO 
has only considered the materiality of the evidence based on 
a "reasonable possibility" that the new evidence, when 
viewed in context of all the evidence, would change the 
outcome, a remand, for consideration of the evidence pursuant 
to 38 C.F.R. § 3.156, is warranted so as to avoid prejudice 
to the appellant. 

The Board also notes that in the September 1998 SSOC, the RO 
only considered the DD-214 as evidence submitted to reopen 
the claim.  The Board notes that the January 1993 decision by 
the RO is the last final disallowance of the claim.  Hence, 
the RO must consider all of the evidence submitted subsequent 
to January 1993 in making a determination as to whether there 
is new and material evidence sufficient to reopen the claim.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

The RO should review the appellant's 
record since January 1993 and, following 
the guidelines set forth in 38 C.F.R. 
§ 3.156, and the Circuit Court in Hodge, 
determine whether or not the evidence 
presented since the last final denial is 
new and material.  If the claim is 
reopened, the RO should then determine 
whether or not entitlement to service 
connection for seizures and nervous 
condition may be granted.  If the 
determination remains adverse to the 
appellant, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
setting forth a summary of all of the 
evidence submitted since January 1993, a 
citation to and discussion of applicable 
laws and regulations, and a detailed 
analysis of the reasons for the RO's 
decision.  After affording the appellant 
a reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the appellant 
unless she receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 5 -


